Citation Nr: 0710419	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a foot disorder.

6.  Entitlement to service connection for a knee disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) in the National Guard from November 16, 1981 to 
February 18, 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO). 

The appellant requested and was scheduled to appear at the RO 
for a hearing before a Veterans' Law Judge of the Board in 
February 2007.  He failed to report for the hearing or 
provide a reason for his failure to appear.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  Hearing loss was not shown in service, and any current 
hearing loss is unrelated to service or a disease or injury 
of service origin.

2.  An eye disorder was not shown in service, and any current 
eye disorder is unrelated to service or a disease or injury 
of service origin.

3.  Hemorrhoids were not shown in service, and any current 
hemorrhoids are unrelated to service or a disease or injury 
of service origin.

4.  A stomach disorder was not shown in service, and any 
current stomach disorder is unrelated to service or a disease 
or injury of service origin.

5.  A foot disorder was not shown in service, and any current 
foot disorder is unrelated to service or a disease or injury 
of service origin.

6.  A knee disorder was not shown in service, and any current 
knee disorder is unrelated to service or a disease or injury 
of service origin.

7.  A back disorder was not shown in service, and any current 
back disorder is unrelated to service or a disease or injury 
of service origin.

8.  Complaints or treatment for a pre-existing shoulder 
disorder was not shown in service, and any current shoulder 
disorder is unrelated to service or a disease or injury of 
service origin.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

2.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

4.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

5.  A foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

6.  A knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

7.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

8.  A shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant post-adjudication VCAA notice 
by letter dated in May 2006.  In the notice, the appellant 
was informed of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The appellant was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claims of service connection 
are denied, there can be no possibility of any prejudice to 
the appellant with respect to any such defect in the VCAA 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the appellant because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing (but, as indicated above, failed to appear).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records and State correctional institution medical records.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the appellant in developing the facts pertinent to the issues 
is required to comply with the duty to assist under the VCAA.  
The Board notes that the appellant has not alleged any 
specific treatment for the claimed disabilities in service, 
making further efforts to obtain any relevant service medical 
records futile.

In this regard, the Board specifically declines to undertake 
further development to provide a medical examination or 
obtain a medical opinion with respect to the claims because 
there is no evidence of treatment for the claimed disorders 
either in service for decades following service.  Thus, while 
there may be current diagnoses of the claimed disabilities, 
there is no indication that these disabilities are related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of any nexus statements in the 
extensive treatment records available over the last several 
years, the Board believes that any opinion relating pertinent 
disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
USCA 5103A(a)(2).



Allegation 

The appellant alleges that he currently has the several 
disorders at issue, namely hearing loss, an eye disorder, 
hemorrhoids, a stomach disorder, a foot disorder, a knee 
disorder, a back disorder, and a shoulder disorder, and that 
all the disorders are related to diseases or injuries that he 
sustained during his period of service. 

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  "Active military, naval or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "Active 
duty for training" includes full-time duty in the Armed 
Forces performed by Reserves for training purposes, and 
includes full-time duty performed by members of the National 
Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  The term "veteran" is defined, in relevant part, 
as "a person who served in the active military, naval, or air 
service...."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Thus, 
to establish status as "veteran" based on active duty for 
training, a claimant must establish that he was disabled 
resulting from an injury or disease incurred in or aggravated 
in the line of duty during that period.  38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  However, if the claimant does 
not qualify as a "veteran" with respect to a particular 
claim, the claimant is not entitled to the presumptions of 
soundness or aggravation as to that claim.  See Paulson v. 
Brown, 7 Vet. App. 466, 470- 71 (1995). The Court has 
interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that active duty for training will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

Factual Background

As noted, the appellant had a period of ACDUTRA from November 
16, 1981 to February 18, 1982.  Despite considerable efforts 
on the part of the RO to obtain his service medical records, 
there are very few in the claims file.  Service medical 
records do include an enlistment medical examination report 
that discloses that the appellant had shoulder surgery prior 
to service due to a football injury in 1979.  Examination 
revealed no limitation of motion from the shoulder injury.  
With the exception of a scar found on the left shoulder, the 
clinical evaluation of the appellant on enlistment produced 
normal findings.  Service medical records show no complaints, 
treatment or diagnosis of hearing loss, an eye disorder, 
hemorrhoids, a stomach disorder, a foot disorder, a knee 
disorder, a back disorder, or a shoulder disorder.  

Texas Department of Criminal Justice Health Services Division 
records have been associated with the claims file.  These 
records include the appellant's Sick Call Requests and 
responses, dated from 2001 through 2005, for treatment 
regarding complaints of all of the disorders at issue, 
namely, hearing loss, an eye disorder, hemorrhoids, a stomach 
disorder, a foot disorder, a knee disorder, a back disorder, 
and a shoulder disorder.  These records provide no opinions 
or statements regarding the diagnosis or etiology of any of 
the disorders at issue from any medical staff member who 
signed the requests.  The Board notes that additional records 
were submitted subsequent to the last supplemental statement 
of the case, but these were cumulative and provided no 
further relevant information.

Analysis 

The appellant has theorized that the disorders at issue are 
directly related to his experiences in service.  With respect 
to any medical conjectures that could be made on his part, 
however, the appellant has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

On the other hand, the Board cannot help but recognize that 
the initial complaints of any of the disorders at issue did 
not manifest until April 2001, over 19 years following the 
appellant's separation from his active duty for training.

In the absence of proof, that is, competent medical evidence, 
that hearing loss, an eye disorder, hemorrhoids, a stomach 
disorder, a foot disorder, a knee disorder, a back disorder, 
and/or a shoulder disorder derives from an in-service injury 
or disease [including the concept of aggravation with respect 
to the pre-existing shoulder disorder, that is, the 
underlying condition was worsened, as contrasted to a 
temporary exacerbation or intermittent flare-up of symptoms], 
the preponderance of the evidence is against the claims that 
either hearing loss, an eye disorder, hemorrhoids, a stomach 
disorder, a foot disorder, a knee disorder, a back disorder, 
or a shoulder disorder are related to service.  As the Board 
may consider only independent medical evidence to support its 
findings, and as there is no favorable medical evidence that 
any of the disorders at issue are related to service, and as 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for a knee disorder. is 
denied.

Entitlement to service connection for a back disorder is 
denied..

Entitlement to service connection for a shoulder disorder is 
denied.  



____________________________________________
HOLLY E. MOEHLMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


